CLD-025                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 10-4030
                                        ___________

                           IN RE: CAZZIE L. WILLIAMS,
                                              Petitioner
                       ____________________________________

                        Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                               (Related to 2-10-cv-02953)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    October 28, 2010

               Before: RENDELL, FUENTES and SMITH, Circuit Judges

                             (Opinion filed: November 4, 2010)
                                         _________

                                OPINION OF THE COURT
                                      _________

PER CURIAM

       Petitioner Cazzie Williams, a federal prisoner, requests a writ of mandamus to

compel the District Court to act on the habeas corpus petition he filed pursuant to 28

U.S.C. § 2241 or, alternatively, to divest the District Court of its jurisdiction over the

matter. We will deny his petition.

       In 2003, Williams, known as the “Puffy Cheek Bandit,” pled guilty to several
counts of bank robbery and was sentenced to 156 months’ imprisonment. We affirmed

the convictions but remanded for resentencing. See United States v. Williams, 151 Fed.

Appx. 160, 161–62 (3d Cir. 2005). Williams received the same term of imprisonment on

remand, and we granted the Government’s motion for summary action dismissing the

appeal from his resentencing. See United States v. Williams, No. 06-2095, 2006 U.S.

App. LEXIS 32494 (3d Cir. Oct. 13, 2006).

       Since that time, Williams has attacked his conviction on jurisdictional grounds,

most recently via a petition he filed on June 7, 2010. In it, he repeats his contention that

the District Court lacked the jurisdiction to convict and sentence him.

       Williams filed the instant mandamus petition in this Court on October 13, 2010.

He asserts that the District Court “has Subject Matter Jurisdiction over [his] Writ of

Habeas Corpus,” but has “yet to rule” due to a “four (4) month delay [that] is a clear

violation of 28 U.S.C. § 2243.” Mandamus Pet. 1 (formatting omitted). He asks us to

“compel the District Court of New Jersey to act” on his petition, or alternatively to

“divest the District Court of its jurisdiction” and issue the requested writ of habeas corpus

ourselves. Id.

       We will only issue a writ of mandamus in “extraordinary circumstances.” See

Hahnemann Univ. Hosp. v. Edgar, 74 F.3d 456, 461 (3d Cir. 1996). A petitioner seeking

mandamus must show that (1) no other adequate means exist to attain the desired relief,

(2) his right to issuance of the writ is clear and indisputable, and (3) the writ is

appropriate under the circumstances of his case. Cheney v. United States Dist. Court,
                                               2
542 U.S. 367, 380–81 (2004); In re Pressman-Gutman Co., Inc., 459 F.3d 383, 399 (3d

Cir. 2006). Even when the petitioner makes a strong showing, an appellate court

“exercises discretion whether to issue a writ of mandamus.” United States v. Farnsworth,

456 F.3d 394, 400 (3d Cir. 2006) (citing Cheney).

       While we may issue a writ of mandamus in response to undue delay, only a few

months have passed since Williams filed his habeas petition. This short time does not

warrant mandamus relief. Cf. Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996) (eight

months of inaction on motions not sufficient to compel mandamus). We are fully

confident that the District Court will rule on Williams’ petition without undue delay.

       Mandamus is also appropriate when a District Court has acted outside the scope of

its jurisdiction. See La Buy v. Howes, 352 U.S. 249, 262 n.3 (1957); Rodgers v. U.S.

Steel Corp., 541 F.2d 365, 372 (3d Cir. 1976). Williams does not allege that the District

Court has done so with regard to his habeas petition. Rather, he is complaining that he

was convicted by a court that lacked jurisdiction. As Williams has previously litigated

this claim without success, it does not warrant mandamus relief now. See Williams v.

United States, No. 08-1242, 2009 U.S. Dist. LEXIS 62725, at *17–18 (D. N.J. July 21,

2009) (dismissing Williams’ 28 U.S.C. § 2255 petition because, inter alia, “this [District]

Court’s subject matter jurisdiction was established by Petitioner’s criminal indictment”).

       By supplemental brief, Williams also requests that we order the District Court to

produce financial statements regarding his restitution payment in accordance with the

Truth in Lending Act, 15 U.S.C. § 1601 et seq. To the extent that this motion requests
                                             3
relief separate and distinct from mandamus, it is denied.




                                             4